818 F.2d 30Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert W. WOLTZ, Plaintiff-Appellant,v.Arnold P. HOPKINS, Commissioner;  John Wilt, Warden;Sergeant Quinn;  Lt.  Pavonski;  J.  Quinn;  Mr.Hammond;  Harry Hughs, Captain Heard,Defendants- Appellees.
No. 87-7011.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 24, 1987.Decided April 29, 1987.

Robert W. Woltz, appellant pro se.
Stephen Howard Sachs, Attorney General:  Rex Charles Sclultz, Assistant Attorney General, Office of the Attorney General of Maryland, for appellees.)
D.Md.
DISMISSED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 85-=4620-B)
Before RUSSELL, SPROUSE and WILKINSON, Circuit Judges.
PER CURIAM:


1
Robert Woltz filed a 42 U.S.C. Sec. 1983 suit alleging that prison officials denied him lunch in retaliation for his work representing other inmates at disciplinary hearings.  The district court, by opinion and order entered April 1, 1986, dismissed the suit as frivolous.  Woltz filed a notice of appeal on September 29, 1986.


2
In a civil suit to which the United States is not a party, the parties have thirty days to file an appeal.  Fed. R. App.  P. 4(a)(1).  A timely notice of appeal is jurisdictional.  Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Woltz filed his appeal almost six months after entry of judgment by the district court.  In addition, no motion to extend the appeal period or evidence of excusable neglect was presented.  This Court has no jurisdiction to hear the appeal.  Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir. 1981).


3
We dismiss the appeal for lack of jurisdiction.  Because the dispositive issues have recently been authoritatively decided, we dispense with oral argument.


4
DISMISSED.